IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT JACKSON
                      JANUARY SESSION, 1997




DONNIE LANE THOMPSON,      )
                           )    No. 02C01-9602-CC-00059
      Appellant            )
                           )    HARDIN COUNTY
vs.                        )
                           )    Hon. C. CREED McGINLEY, Judge
STATE OF TENNESSEE,        )
                           )    (Post-Conviction)
      Appellee             )



For the Appellant:              For the Appellee:

WILLIAM JAY REYNOLDS            CHARLES W. BURSON
Attorney for Appellant          Attorney General and Reporter
611 Court Street
Savannah, TN 38372              LISA A. NAYLOR
                                Assistant Attorney General
                                Criminal Justice Division
                                450 James Robertson Parkway
                                Nashville, TN 37243-0493


                                G. ROBERT RADFORD
                                District Attorney General

                                JOHN OVERTON
                                Asst. District Attorney General
                                Hardin County Courthouse
                                Savannah, TN 38372




OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                                  OPINION



         The appellant, Donnie Lane Thompson, appeals as of right from the

denial of his petition for post-conviction relief. In August, 1993, a Hardin County

jury found the appellant guilty of aggravated burglary, aggravated assault,

evading arrest, vandalism, assault, and escape.1 As a result of these

convictions, he is currently serving an effective sentence of twenty-one years in

the Department of Correction. His convictions were affirmed on direct appeal to

this court. State v. Donnie Lane Thompson, No. 02C01-9401-CC-00007. On

March 2, 1995, the appellant, proceeding pro se, filed this petition for post-

conviction relief. On March 10, the trial court appointed counsel to represent the

appellant in the post-conviction proceedings. On September 11, 1995, the

petition was denied.



         On appeal, the appellant raises three issues. First, he argues that he

received the ineffective assistance of counsel, alleging various areas of deficient

performance. Second, he contends that the district attorney general failed to

provide him with certain documents which impaired his post-conviction

presentation. Finally, the appellant avers that the post-conviction judge abused

his discretion in overruling the appellant's motion for recusal.



         After a review of the record, we affirm the order of the post-conviction

court denying the appellant relief.




         1
            The a ppellant's c onvictions stem from five sepa rate crim inal episod es. See State v.
Donnie Lane Thompson, No. 02C01-9401-CC-00007 (Tenn. Crim. App. at Jackson, May 11,
1994), perm. to appeal denied, (Te nn. A ug. 2 9, 19 94). T he co nvictio ns fo r agg rava ted b urgla ry,
agg rava ted a ssa ult, an d van dalism resu lted fr om the a ppe llant's unlaw ful en try of th e hom e of h is
ex-g irlfrien d, his ass ault u pon her w ith a k nife in the p rese nce of the ir two c hildre n, an d his
des truct ion of her p rope rty. Th e ass ault c onvic tion a rose from the a ppe llant's ass ault o f his
girlfriend at that time. The evading arrest and escape convictions involve separate criminal
incidents with local law e nforce men t.

                                                       2
                                 I. Post-Conviction Hearing



        At the post-conviction hearing, the appellant testified to numerous areas

wherein he contends that trial counsel's performance was deficient. Specifically,

he testified that trial counsel failed to object to the testimony of his two minor

children who testified against him. He alleged that their testimony at trial was

tainted by their presence at the preliminary hearing. Moreover, he stated that no

challenge was made to the competency of his children who testified against him.

The appellant admitted, however, that he did not know the ages of his two

children.2 He also testified that counsel failed to investigate pending charges

against two witnesses, Laura Davis and Danny Ray, for purposes of

impeachment.



        Next, the appellant alleged that trial counsel failed to file a motion to sever

the various counts of the indictment, and, consequently, breached confidential

communications as to whether one witness, Barbara Cherry, wanted to press

charges against Thompson on an unrelated case. Additionally, although he

argues that trial counsel failed to object to inaccuracies in the pre-sentence

report regarding prior offenses, he did not challenge the accuracy of the report at

the post-conviction hearing. Also, he alleges that his trial counsel did not

effectively voir dire the jury and that counsel permitted a juror to remain that was

predisposed towards the prosecution. He also complained that counsel failed to

obtain a copy of potential jurors and failed to discuss the racial composition of

the jury with him prior to trial.



        Assistant Public Defender Richard DeBerry testified that he represented

the appellant at the trial level. He stated that he had seven years experience as



        2
          The record reflects that, at the time of the trial, the appellant's children were ages twelve
and fifteen.

                                                   3
a public defender. He conceded that his case load was heavy, yet, he

maintained that this particular case was given sufficient attention. Specifically,

he attested to meeting with the appellant regarding this case on numerous

occasions. During these meetings, DeBerry informed the appellant of his

constitutional rights.



       Regarding the alleged charges against witnesses Laura Davis and Danny

Ray, trial counsel testified that forgery charges were still pending when their

testimony was presented, precluding impeachment under the rules of evidence.

However, he did question Davis as to whether she had received any promise of

leniency from the State for her testimony. Moreover, trial counsel related that the

forgery charges against Davis and Ray arose from a joint enterprise and that

Danny Ray was called as a defense witness. Concerning the testimony of the

appellant's children, DeBerry indicated that the children had no problem in

communicating.



       DeBerry related that he did file a motion to sever in the instant case,

however, after discussion with the appellant, decided to withdraw the motion for

strategic reasons. Additionally, DeBerry explained that he habitually consults

with clients regarding the exercise of jury challenges. Trial counsel testified that

the appellant was satisfied with voir dire and that the two were in agreement as

to the jury that was selected.



        The post-conviction court denied the appellant's petition for relief.




                         II. Ineffective Assistance of Counsel



       Again, the appellant contends that he was denied effective representation


                                          4
at the trial level due to his counsel's failure to (1) pursue a motion to sever the

various counts of the indictment; (b) interview witnesses; (c) object to witnesses

from testifying who were present but did not testify at the preliminary hearing; (d)

object to the presentence report; and (e) explain voir dire and identify the racial

mixture of the jury to the appellant.



       When a petition challenges the effective assistance of counsel, the

appellant has the burden of establishing (1) deficient representation and (2)

prejudice resulting from that deficiency. Strickland v. Washington, 466 U.S. 668,

686, 104 S.Ct. 2052, 2064 (1984); State v. Melson, 772 S.W.2d 417, 419 n.2

(Tenn.), cert. denied, 493 U.S. 874, 110 S.Ct. 211 (1989); Baxter v. Rose, 523

S.W.2d 930, 936 (Tenn. 1975). Deficient representation occurs when counsel

provides assistance that falls below the range of competence demanded of

criminal defense attorneys. Bankston v. State, 815 S.W.2d 213, 215 (Tenn.

Crim. App. 1991). Prejudice is the reasonable likelihood that, but for deficient

representation, the outcome of the proceeding would have been different.

Overton v. State, 874 S.W .2d 6, 11 (Tenn. 1994). On post-conviction review,

there is a strong presumption of satisfactory representation, Barr v. State, 910

S.W.2d 462, 464 (Tenn. Crim. App. 1995), and the appellant bears the burden to

prove his allegations by a preponderance of the evidence. Taylor v. State, 875

S.W.2d 684, 686 (Tenn. Crim. App. 1993).



       When this court undertakes review of a lower court's decision on a petition

for post-conviction relief, the lower court's findings of fact are given the weight of

a jury verdict and are conclusive on appeal absent a finding the evidence

preponderates against the judgment. Clenny v. State, 576 S.W.2d 12, 14 (Tenn.

Crim. App. 1978), cert. denied, 441 U.S. 947, 99 S.Ct. 2170 (1979) Taylor v.

State, 875 S.W.2d 684, 686 (Tenn. Crim. App. 1993), perm. to appeal denied,

(Tenn. 1994). In its order, the post-conviction court stated, after thorough


                                          5
consideration of all allegations relating to ineffectiveness:

       In conclusion, the petitioner asserts myriad grounds which he
       suggests indicate ineffective assistance of counsel. The proof is
       overwhelming to the contrary. . . . None of the allegations, viewed
       separately or in their entirety, indicate trial counsel did not meet the
       standard demanded of attorneys in criminal cases or that his
       performance in any manner prejudiced the appellant.


The record supports the post-conviction court's finding. As such, the appellant

has failed to meet his burden. This issue is without merit.




       II. Duty of the State to Furnish Relevant Portions of the Record
                        in Post-Conviction Proceedings




       Next, the appellant contends that the district attorney general's failure to

include the preliminary hearing transcript, the transcript of voir dire, and police

reports with the responsive pleadings, as mandated by the Post-Conviction

Procedure Act, impaired his presentation at the post-conviction hearing.



       Tenn. Code Ann. § 40-30-114 (1990) (repealed 1995) obligates the State

to file those parts of the record relevant to the issues raised in the post-

conviction petition. Allen v. State, 854 S.W.2d 873, 875 (Tenn. 1993); State v.

Gilley, 517 S.W.2d 7 (Tenn. 1974). When ineffective assistance of counsel is

raised, either the transcript or the testimony of trial counsel at the post-conviction

hearing is essential to a determination of whether counsel's performance was

deficient and prejudicial. See Bond v. State, No. 02C01-9412-CC-00274 (Tenn.

Crim. App. at Jackson, June 7, 1995), perm. to appeal denied, (Tenn. Oct. 7,

1996); Rutherford v. State, No. 03C01-9306-CR-00186 (Tenn. Crim. App. at

Knoxville, Dec. 6, 1994) (citations omitted). However, the appellant, in his brief,

fails to specify how he was prejudiced from failure to receive the voir dire

transcript, police reports, or preliminary hearing transcript. An issue is waived


                                          6
when the appellant fails to articulate reasons to support a conclusory statement.

Tenn. Ct. Crim. R. App. 10(b).



       In the present case, the transcript of the preliminary hearing,

miscellaneous police reports, and the trial transcript are included in the record

before us. The appellant's trial counsel testified extensively at the post-

conviction hearing. The purpose of the aforementioned material is not altogether

clear from the appellant's brief. We assume that the relevance of these records

is, at least in part, based upon the appellant's attempt to establish

inconsistencies in the victim's testimony at trial from previous statements given.

Our review reveals no material inconsistencies. Moreover, the purpose of the

Post-Conviction Act is to determine whether there has been a deprivation of any

constitutional right in the course of a trial. Davenport v. State, No. 02C01-9307-

CC-00151 (Tenn. Crim. App. at Jackson, Feb. 8, 1995) (citations omitted). Thus,

before relief may be granted, the appellant must demonstrate that he had been

prejudiced by the tardy response of the State. Id. We find that, from the

material included, the appellant has failed to establish deficient performance on

behalf of his trial counsel. Moreover, the appellant has failed to establish

prejudice resulting from the alleged noncompliance of the district attorney

general. See Hellard v. State, No. 1110 (Tenn. Crim. App. at Knoxville, June

10, 1987), perm. to appeal denied, (Tenn. Sept. 14, 1987). Accordingly, this

issue is without merit.




                             IV. Motion for Recusal



       In his last issue, the appellant avers that the post-conviction judge abused

his discretion by refusing to recuse himself from hearing the post-conviction

petition. Specifically, he alleges that the post-conviction judge's prior exposure


                                         7
to the appellant in situations unfavorable to the appellant biased the outcome of

the post-conviction hearing.



        A trial judge should recuse himself whenever he has any doubt as to his

ability to preside impartially in a criminal case, or whenever he believes his

impartiality can reasonably be questioned, State v. Cash, 867 S.W.2d 741, 749

(Tenn. Crim. App. 1993); see also Lackey v. State, 578 S.W.2d 101, 104 (Tenn.

Crim. App. 1978). Notwithstanding, the matter of recusal is left to the sound

discretion of the trial court and will not be reversed on appeal unless clear abuse

appears on the face of the record. Cash, 867 S.W.2d at 749; Caruthers v.

State, 814 S.W.2d 64, 67 (Tenn. Crim. App. 1991). In the present case, the

post-conviction judge, in overruling the motion, concluded that, although he had

dealt with the appellant in the past, he experienced "no personal animosity, no

reason to be biased or do anything other than rule as the evidence would call me

to rule." We find no abuse of the trial court's discretion, thus, the appellant's

contention is without merit. See State v. Hines, 919 S.W.2d 573, 578 (Tenn.

1995), cert. denied, -- U.S. --, 117 S.Ct. 133 (1996) (a judge is not per se

disqualified because he presided over and made certain findings in a previous

litigation).




                                  V. Conclusion



        In a post-conviction proceeding, the appellant has the burden of proving

the grounds raised in the petition by a preponderance of the evidence. State v.

Clark, 800 S.W.2d 500, 506 (Tenn. Crim. App. 1990). The appellant, in the

present case, has failed to so demonstrate. Moreover, the record supports the

findings of fact by the post-conviction court. See Butler v. State, 789 S.W.2d

898, 899 (Tenn, 1990); Vermilye v. State, 754 S.W.2d 82, 84 (Tenn. Crim. App.


                                          8
1987). Accordingly, we affirm the judgment of the post-conviction court. See

Black v. State, 794 S.W.2d 752, 755 (Tenn. Crim. App. 1990).




                                 ____________________________________
                                 DAVID G. HAYES, JUDGE



CONCUR:



____________________________________
JOE B. JONES, PRESIDING JUDGE


____________________________________
THOMAS T. WOODALL, JUDGE




                                       9